
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 143
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2012
			Mr. Wittman (for
			 himself, Mr. Forbes,
			 Mr. Rigell,
			 Mr. Scott of Virginia,
			 Mr. Wolf, Mr. Moran, Mr.
			 Hurt, Mr. Connolly of
			 Virginia, Mr. Griffith of
			 Virginia, Mr. Courtney,
			 and Mr. Goodlatte) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Congratulating the Navy and the current and
		  former officers and crew of the U.S.S. Enterprise (CVN 65) on completion of the
		  25th and final deployment of the vessel.
	
	
		Whereas, on November 4, 2012, the U.S.S. Enterprise
			 returned to her homeport of Norfolk, Virginia, after completing the 25th and
			 final deployment of the vessel;
		Whereas the U.S.S. Enterprise, the first nuclear powered
			 aircraft carrier to serve the United States, is scheduled for inactivation in
			 December 2012 after more than 51 years in active service to the Navy and the
			 Nation;
		Whereas the U.S.S. Enterprise is the 8th vessel to bear
			 that name and justly and rightfully maintained the honor and tradition of those
			 vessels that previously bore the name;
		Whereas the U.S.S. Enterprise participated in the embargo
			 of the island of Cuba ordered by President John Kennedy in the fall of 1962,
			 helping to prevent an escalation of that crisis;
		Whereas the U.S.S. Enterprise conducted multiple
			 deployments in support of combat operations during the Vietnam War;
		Whereas the U.S.S. Enterprise, upon receiving the news of
			 the September 11, 2001, attacks on the United States while returning home from
			 a six-month deployment, immediately reversed course and was deployed in the
			 Arabian Sea;
		Whereas the U.S.S. Enterprise launched hundreds of air
			 strikes into Afghanistan in support of Operation Enduring Freedom throughout
			 October 2001 to destroy Taliban and al Qaeda targets;
		Whereas the U.S.S. Enterprise deployed six times over the
			 last 11 years to conduct combat operations in support of Operation Iraqi
			 Freedom and Operation Enduring Freedom; and
		Whereas the U.S.S. Enterprise and the 10 Nimitz-class
			 aircraft carriers of the Navy have proven the wisdom and value of nuclear
			 powered aircraft carriers, which have played crucial roles across the range of
			 military operations, from humanitarian assistance to combat operations,
			 including operations in Iraq and Afghanistan since the beginnings of
			 hostilities providing, from the sea, unparalleled precision strike, close air
			 support, and surveillance in support of ground combat operations: Now,
			 therefore, be it
		
	
		That Congress—
			(1)congratulates the Navy and the many crews
			 of the U.S.S. Enterprise (CVN 65) on having provided the United States an
			 incalculable service in international relations and engagement and in the
			 prevention and winning of armed conflicts over the 51-year period of the
			 service of the U.S.S. Enterprise;
			(2)honors the service and memory of the 121
			 sailors who made the ultimate sacrifice for their country while serving onboard
			 U.S.S. Enterprise, including the 30 that were killed in action during the
			 Vietnam War;
			(3)honors the service of the 20 U.S.S.
			 Enterprise sailors who were held as Prisoners of War during the Vietnam War,
			 the 3 who died in captivity, and the 5 that are still listed as
			 missing-in-action; and
			(4)congratulates the nearly 100,000 current
			 and former sailors who have served on the U.S.S. Enterprise and thanks them for
			 the selfless sacrifice they made in service to the United States.
			
